Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s amendment of the claims, filed October 13, 2020, and the declarations filed June 29, 2020, October 13, 2020, and November 10, 2020 caused the withdrawal of the rejection of claims 1-14 under 35 U.S.C. 103 as being unpatentable over Stoessel et al. (US 2014/0316134) as set forth in the Office action mailed August 11, 2020.
Applicant’s amendment of the claims, filed October 13, 2020, and the declarations filed June 29, 2020, October 13, 2020, and November 10, 2020 caused the withdrawal of the rejection of claims 15-19 under 35 U.S.C. 103 as being unpatentable over Stoessel et al. (US 2014/0316134) in view of Wee et al. (J. Org. Chem. 2009, 74, 8472-8475) and Ikeda et al. (US 2006/0043858) as set forth in the Office action mailed August 11, 2020.
The prior art Stoessel et al. (US 2014/0316134) (hereafter “Stoessel”) teaches an electroluminescent device comprising an anode, a hole injection layer, a hole transporting layer, an electron blocking layer, a light emitting layer, an electron transporting layer, and a cathode (paragraph [0083]). Stoessel teaches that the hole injection layer, a hole transporting layer, an electron blocking layer, and the light 
    PNG
    media_image1.png
    111
    245
    media_image1.png
    Greyscale
, where the following formula is a more specific version of the pervious formula, 
    PNG
    media_image2.png
    126
    154
    media_image2.png
    Greyscale
, where E can be a single bond and X can be CR, where R can be hydrogen atoms, aryl groups, and heteroaryl groups (paragraphs [0007], [0028], and [0107]-[0112]). Stoessel teaches the following compounds 
    PNG
    media_image3.png
    159
    214
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    201
    210
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    228
    260
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    210
    207
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    255
    191
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    195
    210
    media_image8.png
    Greyscale
, and 
    PNG
    media_image9.png
    236
    187
    media_image9.png
    Greyscale
 are a few examples (paragraph [0064]).
Stoessel does not specifically teach a compound that meets the applicant’s claimed invention.
Given the general formula of Stoessel, it would have been obvious to modify the compound of Stoessel, 
    PNG
    media_image3.png
    159
    214
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    201
    210
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    228
    260
    media_image5.png
    Greyscale
, 
    PNG
    media_image6.png
    210
    207
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    255
    191
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    195
    210
    media_image8.png
    Greyscale
, and 
    PNG
    media_image9.png
    236
    187
    media_image9.png
    Greyscale
, so there is and E group (a single bond), as in the formula 
    PNG
    media_image2.png
    126
    154
    media_image2.png
    Greyscale
, between the Ar group and the spiro group. Stoessel teaches in the general formula that a single bond can be present between the Ar group and the spiro group; therefore, it would have been obvious to modify the compounds of Stoessel to include the single bond. This would lead to compounds that meet the applicant’s claimed invention.
Furthermore, given the general formula and specific examples of Stoessel it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to make a compound according to Stoessel, where the compound meets applicant’s formula 
    PNG
    media_image10.png
    82
    100
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    99
    102
    media_image11.png
    Greyscale
, and 
    PNG
    media_image12.png
    106
    142
    media_image12.png
    Greyscale
 are a few examples of the compounds that would be obvious according to the teachings of Stoessel. One of ordinary skill in the art would expect the compounds to act as electroluminescent materials as taught by Stoessel for the other compounds.
The applicant has shown in the declaration filed on June 29, 2020, October 13, 2020, and November 10, 2020 and the results presented in the specification that when a single bond can be present between the Ar group and the spiro group in Stoessel that results compounds do not act in a similar manner as the compounds of Stoessel that do not contain this linkage. The results presented by the applicant show that having this linkage leads to devices with improve properties when the compound is used as host material or an electron blocking material. These results were demonstrated for a variety of different compounds and device structures. The applicant’s presented result are persuasive and claims 1, 2, 5, 9, 10, and 15-19 (renumbered 1-10) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW K BOHATY whose telephone number is (571)270-1148.  The examiner can normally be reached on Monday 5-6pm and 8-10pm, Tuesday and Wednesday 5:30am-12 pm and 8-10pm, Thursday 5:30-12 pm, 1-2pm, and 8-10pm, and Friday 5:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571)272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW K BOHATY/Primary Examiner, Art Unit 1796                                                                                                                                                                                                        g